DETAILED ACTION
“Storage and Granulation System”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Antecedent Basis --
In claim 1, line 1: “THE STORAGE AND GRANULATION SYSTEM comprises” Examiner suggests “A storage and granulation system comprising”
In claim 1, line 8: “the sieve” Examiner suggests “a sieve”
Clarity/Form --
In claim 1, line 3: “characterized by the fact that the superior extremity receives” Examiner suggests “wherein an upper end of the cup receives”
In claim 2, line 1: “THE STORAGE AND GRANULATION SYSTEM, according to the previous claim, is characterized by the fact that there is” Examiner suggests “The storage and granulation system according to claim 1, further comprising”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “built in plastic, glass or another adequate material” renders the scope of the claim indefinite. Specifically, it is unclear what falls within the scope of “adequate material”, the Specification also fails to set forth a clear explanation of what constitutes “adequate material”.
	Regarding claim 1, the recitation “a conformation process that is known and adequate” renders the scope of the claim indefinite. Specifically, it is unclear what falls within the scope of a “known and adequate” conformation process. Additionally, the specification fails to set forth a clear explanation of what constitutes a “known and adequate” conformation process.  
Claim 1 recites the limitation “the superior extremity” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the terminology used to refer to this component is more consistent with anatomical reference directions than grinding/food processing. For examination purposes, this recitation will be interpreted to mean “an upper end”/”a superior extremity”.
Regarding claim 1, the recitation “which inter-operates with a second ring” renders the metes and bounds of the claim indefinite. Which previously recited component does the term “which” refer to? The cup? The first ring? For examination purposes, this recitation will be interpreted as “the primary ring inter-operates with a second ring”.
Claim 1 recites the limitation “the ring” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this recitation refers to “the primary ring” or “the second ring” previously defined. For examination purposes - and for consistency with the claimed reference characters - this limitation will be interpreted as “the second ring”.
Regarding claim 1, the recitation “considering that the center of the [second] ring bears a stem of vertical trajectory in relation to the cup” renders the scope of the claim confusing and indefinite. What limitation does the term “considering” add to this claim? What does is mean for the center of a ring to bear a stem? Is the stem disposed at the center of the ring, but supported by an additional component? Does the ring itself support the stem? Does the term “bears” define a bearing? For examination purposes, the above recitation will be interpreted as best understood to mean “wherein a stem having a vertical trajectory in relation to the cup extends through a center of the second ring” (Figure 4 depicts the stem/fins and Figure 2 shows that the stem passes through a center of the second ring).
Regarding claim 1, the limitation “in the extreme portion of the stem” renders the metes and bounds of the claim indefinite. First, the term “the extreme portion” lacks antecedent basis. Additionally, it is unclear what “the extreme portion” means - is this an upper end portion? A lower end portion? Any end portion? Or something else? For examination purposes, this recitation will be interpreted as “disposed on an end portion of the stem”. 
	Claim 2 is rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poser et al (US 5,282,579; hereafter “Poser”).
	Regarding Claim 1
	Poser discloses a storage and granulation system (fig. 1) comprising 
	a cup (58) built in plastic, glass or another adequate material (in this case, the material of cup (58) is not specified, but is considered to be “adequate material” as claimed), through a conformation process that is known and adequate (Examiner notes that the claim relates to an “apparatus” rather than a “method of forming,” so the method of forming a known element of the apparatus is immaterial to the patentability of the invention; additionally, the known cup (58) must have been produced by a “known and adequate” process), having at least one of its ends open (col. 4, ln. 37-40), wherein an upper end of the cup receives a primary ring (60), which inter-operates with a second ring (40; col. 4, ln. 37-43), wherein the center of the second ring (40) bears a stem (14) of vertical trajectory in relation to the cup (58; col. 4, ln. 15-22), and disposed on an end portion (46) of the stem (14) there is at least one fin or spade (16; col. 4, ln. 24-28), conformed in flat, conical or semi-spherical geometry (as shown, the fin (16) is generally flat in cross-section), with solid or hollow construction (the fin (16) appears to be solid, but as claimed a solid or hollow fin Is acceptable), immediately disposed above a sieve (18) of compatible geometry with the fin or the spade (16).
	Regarding Claim 2:
	Poser discloses the storage and granulation system according to claim 1.
	Poser further teaches that the system (fig. 1) further comprises a lid (22) in the inferior (bottom) portion of the cup (58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 and not relied upon are listed to show storage and granulation devices with similar structure to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725